EXHIBIT 10.4 THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF IN VIOLATION OF APPLICABLE SECURITIES LAWS, AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1, TRANSFERRED OR ASSIGNED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION. INDIA GLOBALIZATION CAPITAL, INC. FORM PROMISSORY NOTE $ , 20 Bethesda, MD FOR VALUE
